Citation Nr: 0328514	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  03-01 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for psychiatric 
disability, claimed as anxiety with depression.


REPRESENTATION

Appellant represented by:	Disabled American 
Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served 
on active duty from September 1963 to September 1967.

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.


REMAND

In his appeal to the Board (VA Form 9, dated in 
February 2003), the veteran requested a hearing at the 
RO before a member of Board.  Thereafter, the veteran 
requested that such hearing be postponed, and in its 
stead, requested a video conference with a member of 
the Board.  That video conference was scheduled for 
October 2003, however, in September 2003, the veteran 
withdrew his request for a video conference and stated 
that he preferred to wait for a hearing at the RO 
before a member of the Board.  

In light of the foregoing, additional development of 
the record is warranted prior to further appellate 
consideration.  Accordingly, the case is remanded for 
the following action: 

Schedule the veteran for a hearing 
at the RO before a traveling 
Veterans Law Judge.  

By this remand, the Board intimates no opinion as to 
the final disposition of any unresolved issue.  It must 
be emphasized, however, that the veteran has the right 
to submit any additional evidence and/or argument on 
the matter 


the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369, 372-73 (1999). 



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision 
of the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2002).



